United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Solon, Ohio, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1014
Issued: September 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 1, 2015 appellant, through counsel, filed a timely appeal from a March 10, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained more than six percent
permanent impairment to the right upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On January 6, 2009 appellant, then a 52-year-old distribution clerk, filed a traumatic
injury claim alleging that he injured his right shoulder when he slipped and fell on black ice that
day. Under claim number xxxxxx944 OWCP accepted right shoulder sprain, contusion, and
1

5 U.S.C. § 8101 et seq.

aggravation of right rotator cuff tear. Appellant underwent an authorized right shoulder
arthroscopic rotator cuff repair for a full-thickness tear on October 26, 2009. On November 18,
2010 he filed an occupational disease claim alleging that he sustained a right rotator cuff tear and
bicep tendon tear in the performance of duty. Appellant attributed his conditions to processing
mail and the repetitive use of his shoulder at work. OWCP accepted the claim for recurrent right
rotator cuff tear under claim number xxxxxx921.2 It authorized a March 18, 2011 arthroscopic
debridement with biceps tenotomy and open rotator cuff repair. This surgery was performed by
Dr. Matthew Levy, a Board-certified orthopedic surgeon. Appellant worked intermittently
before retiring from the employing establishment on January 31, 2013.
Initial reports advised that appellant was first injured in a nonwork-related motor vehicle
accident in December 2007 that resulted in a small tear in one of the rotator cuff muscles.
Dr. Kent Soderstrum, Board-certified in internal and occupational medicine, and Dr. Levy
advised that the work-related slip and fall aggravated the right rotator cuff tear. Following the
October 26, 2009 right shoulder arthroscopy appellant underwent physical therapy. In a June 29,
2010 report, Dr. Levy advised that appellant related that he was ready to return to full-duty work
although he still had shoulder pain with certain movements. Progress reports from Dr. Levy
advised that appellant continued to experience pain after returning. In an October 19, 2010
report, Dr. Levy advised that appellant related that full-duty work was contributing to his
significant shoulder pain. He noted that he would seek a magnetic resonance imaging (MRI)
scan. On December 14, 2010 Dr. Levy opined that repetitive mail racking, lifting boxes,
reaching, and pulling substantially aggravated his shoulder. He proposed another arthroscopic
evaluation of the rotator cuff with possible rotator cuff repair and a bicep tenodesis versus bicep
tenotomy.
In a December 16, 2010 MRI scan report for the right shoulder, Dr. James Zelch, a
Board-certified diagnostic radiologist, advised that testing showed a recurrent full-thickness tear
of the rotator cuff with marked retraction and mild atrophy of the supraspinatus muscle.
Dr. Levy, in a March 18, 2011 operative report, noted performing an arthroscopic
debridement with biceps tenotomy and open rotator cuff repair. He continued to submit status
reports. In a June 29, 2011 report, Dr. Levy advised that appellant’s pain was improving and that
he was gaining better tone in his upper arm. He also noted that appellant had excellent motion,
trace weakness on external rotation, and a slight grind within the shoulder. In a February 1, 2012
report, Dr. Levy advised that appellant returned to work for four hours per day with limitations.
On examination he noted that appellant had no pain with palpation, wounds were healed, motion
was good, and he had weakness of resisted internal and external rotation. In a February 11, 2013
report, Dr. Levy advised that appellant continued to complain of shoulder pain. He noted that
appellant retired but still attempted to keep up with his home therapy protocol. Dr. Levy
assessed rotator cuff sprain and strain and advised that appellant was at maximum medical
improvement. On August 13, 2013 he again opined that appellant had reached maximum
medical improvement.
On September 30, 2013 appellant claimed a schedule award.
2

OWCP doubled claim numbers xxxxxx921 and xxxxxx944.

2

In an October 14, 2013 report, Dr. Catherine Watkins-Campbell, Board-certified in
family and occupational medicine, noted appellant’s history and reviewed his medical record.
She noted that appellant was initially injured when he slipped on black ice causing him to fall
landing on his right shoulder. Dr. Watkins-Campbell noted that he was diagnosed with torn
rotator cuff and biceps tendon tears for which he underwent an arthroscopic procedure in
October 2009. She further noted that he returned to work six months later, but later needed a
second procedure which was performed in March 2011. Dr. Watkins-Campbell advised that
appellant worked intermittently before retiring in 2013. On examination she noted 95 degrees of
flexion, 50 degrees of extension, 127 degrees of adduction, 90 degrees of internal rotation, and
80 degrees of external rotation. Dr. Watkins-Campbell advised that there was mild-to-moderate
trigger point tenderness in the right supraspinatus, upper trapezius and biceps muscles, minimal
variable acromioclavicular (AC) and sub-AC tenderness, no signs of impingement, and normal
muscle strength except for grade 4/5 muscle strength for flexion and abduction. She advised that
appellant related that he was unable to lift heavy weight, had moderate difficulty reaching above
the shoulders, pushing, pulling, opening doors, opening jars, sweeping, and vacuuming.
Dr. Watkins-Campbell noted that appellant related that he was able to perform the majority of
activities of daily living without assistance, but other more advanced activities such as golfing,
bowling, and lifting a full bucket were significantly limited. She assessed a QuickDASH score
of 90. Dr. Watkins-Campbell advised that using the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment,3 appellant had 34 percent right
arm impairment. She identified shoulder arthroplasty as the impairment class, under Table 15-5
(shoulder-region grid), page 405. Dr. Watkins-Campbell advised that appellant’s impairment
was a class 3, default position C, which equated to 30 percent impairment. She stated that
appellant had two surgical procedures with the second one being an open procedure presumed to
include an arthroplasty procedure. Dr. Watkins-Campbell further advised that she chose grade
modifier 3 for functional history as the QuickDASH score of 90 seemed excessively high
compared to the other data collected. She assessed grade modifier 1 for physical examination as
there was only mildly limited range of motion, strength, and tenderness with no significant
instability, alignment deformity, or muscle atrophy. Dr. Watkins-Campbell did not assess a
grade modifier for clinical study. She calculated a net adjustment of +2 which moved the
impairment to grade E for 34 percent impairment. Dr. Watkins-Campbell advised that the date
of maximum medical improvement was August 13, 2013, a date assessed by Dr. Levy.
On February 10, 2014 Dr. Morley Slutsky, an OWCP medical adviser, reviewed
Dr. Watkins-Campbell’s report and disagreed with the 34 percent upper extremity impairment
rating. He explained that under Table 15-5 using the criteria for full rotator cuff tear with
residual dysfunction, appellant was in class 1 with a default five percent impairment rating.
Dr. Slutsky explained that Dr. Watkins-Campbell rated appellant using an incorrect diagnosis of
right shoulder arthroplasty. He assessed a grade 1 modifier for Physical Examination (GMPE) as
appellant had tenderness to palpation. Dr. Slutsky assessed a grade 2 modifier for Clinical
Studies (GMCS) as a December 16, 2010 MRI scan demonstrated a recurrent full-thickness
rotator cuff tear with mild atrophy of the supraspinatus muscles. He then explained that
Dr. Watkins-Campbell’s grade 3 modifier for Functional History (GMFH) was unreliable
because the A.M.A., Guides provide that, if the grade for functional history differs by two or
3

A.M.A., Guides (6th ed. 2009).

3

more grades from that described by physical examination or clinical studies, the functional
history should be deemed unreliable and excluded from the grading process.4 Using the net
adjustment formula of (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), the medical adviser
calculated a net adjustment of +1, moving to grade D for a six percent upper extremity
impairment.
By decision dated July 1, 2014, OWCP granted appellant a schedule award for six
percent right upper extremity impairment.
By letter dated July 9, 2014, appellant, through counsel, requested an oral telephone
hearing. The hearing took place on January 26, 2015. Counsel argued that Dr. WatkinsCampbell correctly determined the impairment rating as she used the criteria for arthroplasty and
the type of surgery that appellant underwent best fit within the criteria for arthroplasty. Counsel
also argued that OWCP medical adviser ignored appellant’s bicep failure which was obviously
related to the work injury, and therefore the claims examiner should have sent the claim back for
an updated statement of accepted facts.
By decision dated March 10, 2015, an OWCP hearing representative affirmed the July 1,
2014 decision.
LEGAL PRECEDENT
The schedule award provisions of FECA provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.5
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability,
and Health (ICF).6 Under the sixth edition, the evaluator identifies the impairment class for the
Class of Diagnosis (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.7 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).

4

Id. at 406.

5

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

6

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
7

Id. at 494-531.

4

Evaluators are directed to provide reasons for their impairment rating choices, including the
choices of diagnoses from regional grids and calculations of modifier scores.8
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.9
ANALYSIS
The Board finds that OWCP properly determined appellant’s permanent impairment of
his right shoulder. OWCP accepted the claim for right shoulder sprain, contusion, and rotator
cuff tear. It authorized an October 26, 2009 rotator cuff repair and a March 18, 2011
debridement with biceps tenotomy and open rotator cuff repair. Appellant claimed a schedule
award and submitted an impairment rating from Dr. Watkins-Campbell.
In her October 14, 2013 report, Dr. Watkins-Campbell found 34 percent right arm
impairment. She rated appellant’s right shoulder under Table 15-5 as a class 3 shoulder
arthroplasty, page 405, which had a default, grade C, impairment of 30 percent. Dr. WatkinsCampbell found a grade 3 modifier for functional history, grade 1 for physical examination, and
found that the clinical studies grade modifier was not applicable. She calculated a net adjustment
of +2 which moved the impairment to grade E for 34 percent impairment. The Board finds that
this rating is not in conformance with the A.M.A., Guides. Rating appellant for an arthroplasty
is incorrect because the medical evidence does not support that appellant underwent an
arthroplasty. Rather, the March 18, 2011 operative report shows appellant underwent an
arthroscopic debridement, biceps tenotomy, and open rotator cuff repair. Although Dr. WatkinsCampbell indicated that she presumed that this procedure included an arthroplasty she did not
further explain the basis of her opinion and the operative report does not support this assertion.
She also improperly assessed grade modifiers. Dr. Watkins-Campbell selected a grade 3
modifier for functional history even though she acknowledged that appellant’s QuickDASH
score of 90 seemed excessively high compared to the other data collected. Given the fact that the
modifier for functional history was two grades higher than that for physical examination, she
should have found it unreliable and excluded it when calculating the net adjustment.10 As the

8

See R.V., Docket No. 10-1827 (issued April 1, 2011).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
10

See A.M.A., Guides at 406-07 (if the grade for functional history differs by two or more grades from that
described by physical examination or clinical studies, the functional history should be assumed to be unreliable and
is excluded from the grading process).

5

impairment rating was not properly based on the sixth edition of the A.M.A., Guides, it is of
limited probative value.11
Consistent with its procedures,12 OWCP properly referred the matter to an OWCP
medical adviser for an opinion regarding appellant’s permanent impairment in accordance with
the sixth edition of the A.M.A., Guides. The Board finds that OWCP medical adviser applied
the appropriate tables and grading schemes of the A.M.A., Guides, in determining that appellant
has six percent permanent impairment of the right shoulder. The medical adviser found the most
appropriate diagnosis-based estimate was for full-thickness rotator cuff tear with residual loss,
under Table 15-5 (shoulder-region grid), page 403. A class 1, default grade C equated to five
percent permanent impairment of the arm. This selection was appropriate because the medical
evidence of record specifies that appellant had a full-thickness rotator cuff tear with residual
dysfunction. The medical adviser then explained that the grade modifier for functional history
was unreliable, and that appellant had a grade modifier 1 for physical examination, according to
Table 15-8, page 408. The medical adviser assessed a grade modifier 2 for clinical studies,
according to Table 15-9, page 410 because clinical studies confirmed a rotator cuff tear. Using
the net adjustment formula of (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), he found that
(n/a) + (1-1) + (2-1) resulted in a net grade modifier +1. This moves the default grade C
impairment to grade D which results in six percent permanent impairment of the right upper
extremity. There is no other current probative medical evidence of record, in conformance with
the sixth edition of the A.M.A., Guides, establishing that appellant has more than a six percent
permanent impairment of the right arm.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he had greater than six percent
impairment of his right upper extremity, for which he received a schedule award.

11

See Linda Beale, 57 ECAB 429 (2006) (when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative value in establishing
the degree of permanent impairment and OWCP may rely on the opinion of its medical adviser to apply the A.M.A.,
Guides to the findings reported by the attending physician); C.J., Docket No. 13-1959 (issued February 6, 2014).
12

See supra note 9.

6

ORDER
IT IS HEREBY ORDERED THAT the March 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

